Exhibit 10.1

 

Loan Agreement

 

Emmaus Life Sciences, Inc. (hereafter “Lender”) and EJ Holdings, Inc. (hereafter
“Borrower”) make and enter into this this Loan Agreement (hereafter this
“Agreement”) as below.

 

Article 1 (Loan Agreement)

 

The Lender has loaned and agrees to loan to Borrower the loan amount (hereafter
the “Loan”) according to the articles of this Agreement on the terms listed
below.

 

  1) Loan amount: 680,000,000 yen   2)   Date of the Loan: As set forth on the
Appendix to this Agreement   3) Maturity: September 30th, 2028   4)   Interest
rate: 1.00% per annum   5) Interest payment date:         Accrued and unpaid
interest shall be due date on September 30th, 2021 and on every September 30th
thereafter until maturity, or if such date is not a business day, the business
day prior to that date.   6) Use of the Loan:         Borrower’s working capital

 

Article 2 (Repayment of Principal)

 

Unless previously paid, Borrower will pay the principal amount of the Loan on
maturity by way of bank transfer to the bank account assigned separately
(hereafter the “Account”) by Lender.

 

Article 3 (Interest)

 

The Borrower will repay the total amount of interest calculated by the principle
multiplied by interest rate and according to the number of days from the
previous day of interest payment or the day of the Loan (if there is no previous
day of interest payment) to the Account by way of bank transfer.

 

Article 4 (Payment before Maturity)

 

1.Borrower can pay at any time and from time to time before maturity all or any
part of the amount of the principal amount of the Loan on any business day (any
day except for the holiday for bank in Japan and California) by providing Lender
notice of (i) the proposed date of payment and (ii) the amount of the principal
payment.

 

2.Borrower will pay the total amount of the principal noticed according to the
preceding article and the accrued and unpaid interest thereon from the previous
day of interest payment or the day of the Loan (if there is no previous day of
interest payment) to the date of the payment by way of bank transfer to the
Account. The calculation method of the interest will not include the day of the
payment, count days of the year as 365 days, and omit the fraction less than one
yen.

 



 

 

 

Article 5 (Late Charge)

 

Borrower will pay Lender the late charge of 2% per month of any principal or
interest on the Loan that is not paid when due hereunder from the due date until
paid in full by way of bank transfer to the Account if Borrower delayed the
payment of the Loan or other obligation.

 

Article 6 (Forfeiture of the Benefit of Time)

 

If any of the items below occur, Borrower will lose the benefit of time over all
the obligations for the Lender so that Borrower must pay all principal amount
outstanding and accrued and unpaid interest to the Account by way of bank
transfer without any notice from the Lender.

 

1)When any kind of legal liquidation procedure such as bankruptcy procedure,
civil rehabilitation procedure, corporate rehabilitation procedure, special
liquidation procedure, or any similar liquidation procedure have declared by or
with respect of Borrower.

 

2)When the Borrower had suspended the payment, became insolvent, received a
disposition to suspend transactions with a clearinghouse or suspended the
business transaction with the bank.

 

3)When Borrower resolved the resolution for dissolution or received order of
dissolution.

 

Article 7 (Cost)

 

All costs (including stamp duty and other taxes and public duties but not
limited to these) generated related to the preparation, conclusion, alteration,
implementation, or execution of this Agreement will be subjected to Lender.

 

Article 8 (Internal Approval)

 

Lender confirms that this Agreement and the Loan has been approved by the
appropriate internal approval process regarding the Loan and the execution of
the Loan.

 

Article 9 (Applicable Law, Jurisdiction by Agreement, Language)

 

1.The Agreement will follow the Japanese Law and interpreted by the Japanese
Law.

 

2.The parties concerned in this Agreement agree to choose the Tokyo District
Court as the exclusive agreement jurisdictional court for this Agreement.

 

3.This Agreement will be prepared in Japanese and that is the original.

 



2

 

 

Article 10 (Alteration)

 

This Agreement can be modified only by the written agreement of both parties
concerned.

 

Article 11 (Faithful Discussion)

 

When any doubt arises from items not regulated by this Agreement or from the
interpretation of this agreement, both parties concerned in the Agreement will
discuss and resolve them with the fiduciary.

 



 

 

For the evidence of this Agreement, the parties will make one original copy,
signed by Lender and Borrower, Lender will preserve the original copy for itself
and for Borrower, and Borrower will keep the photocopy of the original.

 

October 28, 2020

 

  Lender:           21250 Hawthorne Blvd., Suite 800 Torrance, CA     Emmaus
Life Sciences, Inc.            /s/ Yutaka Niihara     Yutaka Niihara    
Chairman and Chief Executive Officer         Borrower:           2-1-1,
Marunouchi, Chiyoda-ku, Tokyo     EJ Holdings, Inc.            /s/ Katsu
Harashima     Katsu Harashima     Chief Executive Officer

 

3

 

 

Appendix

 

Loan Date Table

 

# Date Amount (JPY) 1 April 30, 2020 30,000,000 2 June 12, 2020 30,000,000 3
June 30, 2020 30,000,000 4 July 31, 2020 40,000,000 5 August 31, 2020
110,000,000 6 September 30, 2020 50,000,000 7 October 31, 2020 50,000,000 8
November 30, 2020 50,000,000 9 December 31, 2020 50,000,000 10 January 31, 2021
80,000,000 11 February 28, 2021 80,000,000 12 March 31, 2021 80,000,000

 

 

4

 



 